DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 December 2021 has been entered in light of the RCE filed 3 January 2022. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Independent claim 1 was amended to recite the tether lock is recessed within the anchor portion. As outlined in the Interview Summary mailed 12/15/2021, these amendments overcome the rejection under 103 to Thambar in view of Machold and the rejection is withdrawn. However, upon further consideration, a new rejection is made under Thambar in view of Nelson. The Office notes the combination of Thambar and Nelson was used in the rejection mailed 5/17/2021. The combination was withdrawn in the 11/22/2021 Office action, but the arguments regarding Thambar in view of Nelson were not found persuasive for the reasons outlined on pages 2-4 under “Response to Arguments” in the Office Action mailed 11/22/2021. Those arguments are maintained. 
Independent claims 12 and 21 were amended to recite the tether lock is recessed within the anchor portion. As outlined in the Interview Summary mailed 12/15/2021, these amendments overcome the rejection under 103 to Thambar in view of Machold and the rejection is withdrawn. However, upon further consideration, a new 103 rejection under Vidlund in view of Zollinger in view of Machold is made. 
The Office notes the combination of Vidlund in view of Zollinger was used to reject claims previously. This combination was argued in the response filed 2/11/2021. In the 5/17/2021 Office Action, Examiner found some arguments persuasive and withdrew the rejection; however, the Office did not find the arguments regarding Vidlund in view of Zollinger persuasive and addressed them on pages 2-3 of the 5/17/2021 Office Action. The response to those arguments are maintained. The Office notes that the new rejection below relies on the embodiment shown in Figure 2 of Zollinger, not Figure 1 as in the 2/11/2021 Office Action. 



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tether lock portion recessed within the anchor portion, as recited in claims 1, 12 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-3, 6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Thambar et al. (US Patent Application 2008/0243245) in view of Nelson et al. (US Patent Application 2007/0265658) and as evidenced by Cahill (US Patent 9,005,242). 
Claim 1: Thambar’245 teaches a system for repairing a heart valve (paragraph [0001]) comprising an outer shaft (18) and an implant (1; Figure 1) disposed within the outer shaft (see Figure 4). 
The implant (1) includes a tether (6) and a prosthetic valve (2) coupled to the distal end of the tether. The prosthetic valve includes a valve body (11) and a positioning member (12 or 19). The valve (2) is configured to be distally advanced from the outer shaft in order to move from a collapsed configuration (paragraph [0112]). The positioning member (12 or 19) suspends the prosthetic valve within tissue (paragraph [0113]). 
The implant further includes an anchor portion (5) coupled to a proximal end of the tether (Figure 1) having a single wing The anchor portion (5) is considered to be reversibly deployable using an actuator tool because Thambar’245 discloses the anchor is constructed from a superelastic material (paragraph [0115]). 
Thambar’245 fails to disclose the anchor portion includes proximal and distal wings configured to be reversibly deployed by an actuator or providing a tether lock recessed within the anchor.  
Like Thambar’245, Nelson’658 is directed to a system for heart valve repair (paragraph [0068]) that includes attaching a tether (50) to the septum using an anchor (30), Like Thambar’245, Nelson’658’s anchor (30) is formed of a braided mesh (Nelson’658 Figure 1 and paragraph [0069]; Thambar’245 at Figures 17, 18).
Nelson’658 teaches this anchor (30) includes a pair of proximal and distal wings (32, 34) in order to provide a firm connection to the septal wall (paragraph [0070]) and to create a lumen to create an adjustable connection between the anchor and the tether so the tension on the tether can be adjusted after delivery into the body (paragraphs [0070], [0084]). 
It would have been obvious to one of ordinary skill in the art to modify the anchor taught by Thambar’245 by providing a pair of proximal and distal wings, as taught by Nelson’658, in order to provide the advantage of a firmer connection to the septum. 
Thambar’245 does not teach the anchor contains a tether lock portion. 
Nelson’658 teaches providing the anchor (30) with a reversibly lockable tether lock having a locking mechanism (80 and 36; Figure 8-9; paragraph [0090]). The tether lock is considered to be recessed within the anchor because element 80 is inserted into element 36. Nelson’658 discloses the tether lock is reversibly deployable (paragraph [0090]) and this adjustment can be performed using a tool. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Thambar’245 with a tether lock, as taught by Nelson’658, because this arrangement allows the tension applied to a tether to be easily adjusted (paragraph [0089]). 
Thambar’245 does not explicitly show the anchor portion is in a linear configuration for delivery in Figure 8. 
It is known in the art that septal occluders move between a collapsed configuration for delivery and a radially expanded deployed configuration, as in the Thambar’245 and Nelson’658 device. Further, Cahill’242 shows a septal occluder (Figure 14-17) that moves between a linear collapsed configuration (figure 14; column 13, lines 22-24)  and a radially expanded configuration (Figure 17). In light of this teaching, the Office maintains that it is inherent that Thambar’245’s anchor can also move between a linear, delivery configuration and an expanded radial configuration because the degree of linearity of the delivery configuration is based on the size of the catheter carrying the anchor.   
Claim 2: Thambar’245’s valve body (11) comprises valve leaflets (3, 4) and the positioning member includes two arms coupled to the body (elements 19 are in the form of arms – see Figure 1). 
Claim 3: Thambar’245’s prosthetic valve body (11) comprises an expandable frame (paragraph [0103]) and the positioning member further includes an expandable ring at the distal end of the frame (elements 11 and 12 each zigzag to form a ring; these elements are connected to element 19 – see Figures 1 and 3). 
Claim 6: Thambar’245’s tether (6) a suture (paragraph [0117]) states the element 6 can be a flexible wire or cord made of metal or polymer – this is structurally the same as a suture). 
Claim 8: Thambar’245’s tether (6) includes a first and second portion such that the first portion (i.e. distal portion) is attached to the prosthetic valve body and the second portion (i.e. proximal portion) is attached to the anchor portion. 
Thambar’245 does not disclose the second portion is slidably attached to the anchor portion, but this feature is disclosed by Nelson’658 and Zollinger’153 and was addressed in the rejection to claim 1 above with respect to the adjustability of the tether lock. 
Claim 9: Thambar’245’s tether can slide relative to each other at a junction (the claim is not limited to how it functions when placed in the body; Thambar’245 device as shown in Figure 1 could be placed on a table such that the first and second portions are slide relative to each other at junction since the tether of Thambar’245 is disclosed as a flexible cord).
Claim 10: The prosthetic valve body is rotatable (the claim is not limited to how it functions when placed in the body; Thambar’245’s device can be rotated). 
Claim 11: The diameter of the expandable frame in Thambar’245 is adjustable (the expansion of the frame can be controlled depending on the size of the native annulus). 
Claims 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund (US Patent Application 2014/0214159) in view of Zollinger et al. (US Patent Application 2009/0043153) in view of Machold et al. (US Patent Application 2008/0091059).
Claim 12, 19, 20: Vidlund’159 teaches a system for repairing a heart valve (paragraph [0006]) comprising an outer shaft (144) and an implant disposed within the outer shaft (see Figures 9a-9d). 
The implant includes a tether (138) and a prosthetic valve (110) coupled to the tether. The prosthetic valve is configured to be distally advanced from the outer shaft (Figures 7 and 9a-9d) to move between an unexpanded configuration within the shaft (144) (Figure 9a) and a circumferentially expanded configuration for placement within an opening in tissue (valve annulus; Figure 10). 
Vidlund’159 teaches an anchor (140) slidably disposed along the tether (138) and configured to be removably affixed to tissue (knots shown in Figure 10 can be used to affix the anchor on tissue or the knots can be cut to allow the anchor to be removed from the tissue). The tether extends through the anchor (Figure 10). 
Vidlund’159 does not teach the anchor has a tether lock recessed within for reversibly locking the tether relative to the anchor. 
As in Vidlund’159, Zollinger’153 teaches a tether (90 in Figure 8; 12 in Figure 2a, 2b) extending from the mitral valve towards the apex of the left ventricle (Figure 8). 
Zollinger’153 teaches it is known to hold the tether (12) in tension using anchor portion (10) and a tether lock portion (40) recessed within the anchor (10). The tether extends beyond the anchor (at 30). The tether lock is configured to reversibly lock the tether therein (paragraph [0040]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the system taught by Vidlund’159 with the anchor and lock taught by Zollinger’153 because Zollinger’153 teaches this anchor and lock arrangement serves as a protective surface between the heart wall and the tether (paragraph [0037]). 
Zollinger’153 teaches the tether lock is reversible (paragraph [0040]) but does not teach a tool for performing this reversal. 
Like Vidlund’159 and Zollinger’153, Machold’059 is directed to a system for heart valve repair (paragraph [0005]) that includes attaching a tether (12) to a heart wall with an anchor (30). Machold’059’s anchor (30) is slidably disposed along the tether (12) and removably affixed to tissue (paragraph [0163]). (note: posterior bridge stop 16 includes anchor 30 – see paragraph [0159]). 
In an alternate embodiment (Figures 47-54), Machold’059 teaches the anchor (30) includes a tether lock (“bridge stop” 170 in Figure 47 or 390, 410 OR 430 Figures 48-54) that is configured to reversibly lock the tether (12 or 402 in this alternate embodiment) to the anchor (30) (paragraph [0244] states the alternate bridge stop embodiments can be used with the posterior bridge stop). The tether extends through the anchor (30) and beyond the tether lock (Figures 47-54); 
The various embodiments of tether locks (170, 390, 41, 430) are each disclosed as being reversibly movable between a locked and unlocked configuration (paragraph [0247], [0252]) so that in the unlocked configuration, the tether can be slidably adjusted relative to the anchor. 
The tether lock is adjustable using an adjustment tool (“catheter” or 444) (paragraphs [0247] and [0251]). The adjustment tool has a hollow shaft (Figure 54) that can move along a portion of the tether (432). The adjustment tool is configured to move the tether lock from a locked configuration to an unlocked configuration (paragraphs [0219], [0244], [0247], [0252]). 
Machold’059 teaches it is advantageous to allow the anchor to be removably attached to tissue and to allow the anchor to slide relative to the tether via the tether lock arrangement in order to provide the ability to relocate or readjust the implant days, months or years after the initial implant procedure (paragraph [0219]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Vidlund’159 and Zollinger’153, with an adjustment tool, as taught by Machold’059, in order to provide this stated advantage. 
Claim 13: In Vidlund’159, the prosthetic valve body includes leaflets (120, paragraph [0393]). 
Claim 14: Vidlund'159 teaches the prosthetic valve body includes an expandable frame (112). 
Claim 15: Vidlund’159 teaches the prosthetic valve includes a positioning member (116) that suspends the prosthetic valve within the opening (Figure 10). 
Claim 16: In Vidlund’159, the positioning member includes two arms (122, 122; paragraph [0393]). Alternately, see the embodiment of Figure 53 or 54. 
Claim 17: Vidlund’159’s prosthetic valve includes an expandable frame (112) and an expandable ring (116) circumferentially disposed at a distal end of the expandable frame (Figure 16). 
Claim 18: Vindlund’159 and Zollinger’153 fail to disclose an anchor with distal and proximal deployable wings. 
However, Machold’059’s anchor (30) has proximal and distal deployable wings (Figure 12a-12c; in particular, Figure 12b shows a distal wing on one side of the septum and a proximal wing on the opposite side of the septum). Machold’059 teaches this arrangement amplifies the hold of the device against tissue (paragraph [0159], [0160]). It would have been obvious to one of ordinary skill in the art to modify the device taught by Vidlund’159 with a proximal and distal wings, as taught by Machold’059, in order to provide the stated advantages. 
Claim 21: Machold’059 teaches the tether lock can be releasably mated and reversibly locked years after initial implantation (paragraph [0219]). In light of this teaching, it would be obvious that the surgeon is using a different adjustment tool. Further, since the adjustment tool is a catheter, it would be obvious that the catheter used years later has some structural difference from the catheter used during initial implantation. For example, the catheter could be a different material, have a different type of opening, a different length, etc. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use a different catheter in a second surgery performed years after a first surgery because it would be impractical to save a patient’s catheter for years and using a different catheter would allow for sterility of the surgical tools. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        8 May 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771